UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1253


LINDA GOUGH,

                    Plaintiff - Appellant,

             v.

BANKERS LIFE AND CASUALTY COMPANY,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Peter J. Messitte, Senior District Judge. (8:17-cv-02341-PJM)


Submitted: October 3, 2019                                    Decided: October 22, 2019


Before FLOYD and QUATTLEBAUM, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Linda Gough, Appellant Pro Se. Paul James Kennedy, LITTLER MENDELSON PC,
Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Linda Gough appeals the district court’s order denying relief on her civil complaint.

We have reviewed the record and find no reversible error. Accordingly, we affirm for the

reasons stated by the district court. Gough v. Bankers Life & Cas. Co., No. 8:17-cv-02341-

PJM (D. Md. June 27, 2018; filed Feb. 12, 2019 & entered Feb. 13, 2019). We deny

Gough’s motion to assign counsel, her motion to seal her informal briefs, her motion to

expedite, and her motion for costs. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                              AFFIRMED




                                            2